Matter of Clark v Villegas (2017 NY Slip Op 06146)





Matter of Clark v Villegas


2017 NY Slip Op 06146


Decided on August 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 15, 2017

Friedman, J.P., Gische, Kapnick, Kahn, Gesmer, JJ.


4228 102/17 -2145

[*1]In re Darcel D. Clark, etc., Petitioner,
vHon. George R. Villegas, etc., et al., Respondents.


Darcel D. Clark, District Attorney (Matthew B. White of counsel), for petitioner.
John W. McConnell, New York (Lee A. Adlerstein of counsel), for Hon. George R. Villegas, respondent.
Seymour W. James, Jr., The Legal Aid Society, New York (Lorca Morello of counsel), for Dewayne Robinson, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: AUGUST 15, 2017
CLERK